United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08359 The Westport Funds (Exact name of registrant as specified in charter) 253 Riverside Avenue, Westport, Connecticut 06880 (Address of principal executive offices) (Zip code) Edmund H. Nicklin, Jr., 253 Riverside Avenue, Westport, Connecticut 06880 (Name and address of agent for service) Registrant's telephone number, including area code:(888) 593-7878 Date of fiscal year end:12/31 Date of reporting period: 12/31/10 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Performance Results THE WESTPORT FUNDS Average Annual Total Returns*– December 31, 2010 Fund or Index One Year Five Years Ten Years# Since Inception#,i Westport Select Cap Fund – Class Rii 23.64% 5.13% 6.45% 10.10% Russell 2000® Indexiv 26.86% 4.47% 6.33% 5.94% Westport Fund – Class Riii 20.06% 7.34% 7.59% 10.59% Russell Midcap® Indexiv 25.48% 4.66% 6.54% 7.80% As set forth in the Funds’ prospectus dated May 1, 2010, the actual Total Annual Fund Operating Expenses for Class R shares of the Westport Select Cap Fund and the Westport Fund were 1.37% and 1.31%, respectively at December 31, 2009. Total Annual Fund Operating Expenses for Class R shares include shareholder servicing fees. During the fiscal year ended December 31, 2009, the Class R shares of the Westport Select Cap Fund and the Westport Fund paid shareholder servicing fees equal to 0.14% and 0.12%, respectively. Please see the Funds’ Financial Highlights on pages 21 and 23 for the actual Total Fund Operating Expenses paid in fiscal 2010. Westport Advisers, LLC has also contractually agreed to waive a portion of its advisory fees and/or assume certain expenses so that Total Annual Fund Operating Expenses do not exceed 1.50% for any class. # Performance of the Class R shares of the Westport Fund reflects certain waivers and expense reimbursements. Without such waivers and expense reimbursements, performance would have been lower. The following pertains to the chart above as well as to the letter to shareholders on the following pages. Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Funds’ current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. * The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. i The Class R shares of the Westport Select Cap Fund and the Westport Fund commenced operations on December 31, 1997. ii The Class I shares of the Westport Select Cap Fund commenced operations on February 16, 1998. For the total return and other information relating to Class I shares, see the Financial Highlights on page 22. iii The Class I shares of the Westport Fund commenced operations on February 9, 2001. For total return and other information relating to Class I shares of the Westport Fund, see the Financial Highlights on page 24. iv The Russell Midcap® Index is an index comprised of the 800 smallest companies in the Russell 1000® Index and represents approximately 27% of the total market capitalization of the Russell 1000® (an index of the 1,000 largest companies in the Russell 3000® Index representing approximately 92% of the U.S. market). The Russell 2000® Index, representing approximately 8% of the U.S. equity market, is an index comprised of the 2,000 smallest U.S. domiciled publicly-traded common stocks in the Russell 3000® Index (an index of the 3,000 largest U.S. domiciled publicly-traded common stocks by market capitalization representing approximately 98% of the U.S. market). You should note that The Westport Funds are professionally managed mutual funds, which are subject to advisory fees and other expenses, while the indices are unmanaged and do not incur expenses. You cannot invest directly in an index. v Lipper Multi-Cap Core Index represents the total returns of the funds in the indicated category, as defined by Lipper, Inc. Lipper is an independent ranking organization for the mutual fund industry. 2 Letter to Shareholders January 11, 2011 Dear Fellow Shareholder: The housing price bubble began to deflate in 2008 impairing the collateral for many fixed income securities. This was a direct contributor to Lehman Brothers Holdings, Inc.’s failure in September 2008, which put its counterparties and possibly the entire U.S. financial system at risk. The Federal government responded with aggressive fiscal and highly expansionary monetary policies. Given the size of the government’s response, investors wagered that a rerun of the early 1930’s would be avoided, and a sharp rally in the equity markets began in March 2009 that extended into April 2010. Real GDP turned positive in the third quarter of 2009 and averaged 3.4% through the first quarter of 2010. The spring of 2010 saw the pace of economic activity slow as a number of issues weighed on business confidence – sovereign debt problems in the eurozone, a stronger U.S. dollar, potential policy responses to inflation worries in China and concern in the U.S. that the $787 billion stimulus package was not effectively targeted. Economic activity slowed with GDP averaging 2.2% in the second and third quarters of 2010 (GDP was only 0.9% excluding the impact of inventory changes during these quarters). Strong support from the Federal Reserve’s (“Fed”) purchase of $1.45 trillion of mortgage backed securities into the first quarter of 2010 (the first round of quantitative easing) produced no more than a flattening of housing prices. Together with the slowdown in economic growth in the middle quarters of 2010 and little prospect for additional fiscal stimulus, the Fed concluded that the economy needed further monetary support. With short-term interest rates effectively at zero, the Fed decided to launch a second roundof quantitative easing with purchases of $600 billion of Treasury debt securitiestargeted for completion by mid-2011. This further injection of liquidity improvedthe attractiveness of equities relative to long-term fixed income securities and combined with the change in Congressional composition that resulted from the mid-term elections supported an equity market rally in the second half of 2010.The Fed’s aggressiveness also raised concerns about the likelihood that inflation would spread beyond commodities, further reducing the attractiveness of long-term debt securities. In a monetary environment highly supportive of equity securities, the Westport Select Cap Fund and the Westport Fund both provided attractive absolute returns exceeding 20% but trailed their respective benchmarks, the Russell 2000® Index and the Russell Midcap® Index. The investment focus of both Funds emphasizes good businesses with competitive advantages at attractive valuations. The resultingfocus and portfolio concentration often leads to meaningful performance deviations versus benchmarks in the short term. Of the four portfolio holdings in the Westport Select Cap Fund that declined in 2010, two had a minimal impact on the Fund’s 2010 performance. The remaining two, both for-profit education companies, decreased the Fund’s return for the year by 4.3 percentage points. This was considerably more than the Fund’s 3.22 percentage point deficit versus the Russell 2000® Index. As expected, the two education companies, ITT Educational Services, Inc. and DeVry, Inc., produced excellent financial results in 2010 in an economic environment characterized by unemployment levels above 9%. However, the prospect of new regulations from the Department of Education, especially the proposed gainful employment regulation, was primarily responsible for the companies’ poor share price performance in 2010. If 3 implemented, this regulation would likely reduce the number of programs offered by for-profit schools as well as the number of students enrolled in the surviving programs as companies comply with the proposed gainful employment regulation by enrolling fewer academically risky students. Compliance is unlikely to be financially debilitating for the better operators among the for-profit education companies but a period of adjustment will be needed. New regulations on marketing should also improve the quality of the schools’ students, further reducing student loan defaults which would help satisfy a gainful employment requirement. On the positive side, there were a number of excellent results among portfolio companies. Of the 33 stocks held in the Westport Select Cap Fund portfolio at year end, 20 outperformed the 26.86% return of the Russell 2000® Index for the year. Four of these 20 stocks recorded gains of more than 80%. The largest gain was 124% from ABB Ltd.’s proposed acquisition of Baldor Electric Company in an all-cash transaction. The other acquisition announced in the fourth quarter was an all-cash offer by a group of three private equity firms for Del Monte Foods Company. Both companies are long-term holdings of the Westport Select Cap Fund. The acquisition of Psychiatric Solutions, Inc. by Universal Health Services, Inc. announced earlier in 2010 was completed in the fourth quarter. The acquisitions of Del Monte Foods Company and Psychiatric Solutions, Inc. added 2.5 and 0.7 percentage points to the Fund's performance, respectively. For the last thirteen years this focus on value and long-term opportunity has enabled the Westport Select Cap Fund to record average annual returns of 10.10%, versus 5.94% for the Russell 2000® Index. In 2010, the performance of the Westport Fund’s holdings was quite good, with only 5 of 46 portfolio companies having negative returns. Only one portfolio company, Lender Processing Services, Inc., (a mortgage processor involved with foreclosures) decreased Fund performance by more than 0.5 percentage points. There were two important factors that when combined, reduced the Westport Fund’s performance by approximately 8.2 percentage points in 2010. First, the Fund’s investment focus in 2010 led to a portfolio with less than 3% of assets invested in the Consumer Discretionary sector versus 16% for the Russell Midcap® Index. This underweighting combined with a 7% negative return from American Eagle Outfitters, Inc., one of two Fund holdings in this sector, decreased the Fund’s return by an amount that approximated the Fund’s 5.4 percentage point deficit with the Russell Midcap® Index. Second, last year was unusual in that large cap equities significantly underperformed mid and small caps by approximately 8 and 9 percentage points, respectively. While the majority of the Westport Fund’s assets are invested in mid cap companies, a substantial portion (33% at year-end) are currently held in large cap companies, many having reached this level through price appreciation. Using the weightings of mid caps, large caps and small caps in the Westport Fund to create a composite of the three Russell indices - Russell Midcap® Index, Russell 1000® Index, and Russell 2000® Index - shows a negative impact from the large cap holdings of 2.8 percentage points. The Lipper Multi-Cap Core Index, which quantifies results for mutual funds that have holdings in all three market capitalization categories – large, medium and small – trailed the return of the Westport Fund Class R shares by 3.43 percentage points for the year. Turning to long-term performance, the average annual return for the Westport Fund Class R shares since inception 13 years ago is 10.59% vs. 7.80% for the Russell Midcap® Index over the same period. The Fund’s Class R shares have outperformed the Lipper Multi-Cap Core Index by 6.03 percentage points per year over the 13-year period. However, historical results are no guarantee of future performance. 4 Among the 41 positive contributors in the Westport Fund’s portfolio was one holding that provided an annual return in excess of 100% and 4 others with returns in excess of 60%. In the later part of 2010, acquisition activity by strategic buyers and private equity firms returned. The largest gain recorded by a Fund holding in 2010 was 124% from Baldor Electric Company. As noted previously, this is the result of Baldor’s agreement to be acquired by ABB Ltd. in a strategic transaction that increases ABB’s U.S. presence and adds to its product line. Del Monte Foods Company also agreed to be acquired during the fourth quarter by a joint venture of three private equity firms for a gain of nearly 66% for the year. Historically, Del Monte has not been highly valued by Wall Street, a result of its legacy business as a packager and distributor of fruits and vegetables. However, its pet food and pet snacks business has been built with new products and acquisitions and has become a national competitor with recognized brands. Beckman Coulter, Inc., another Westport Fund holding, experienced a problem with erratic results from an important high volume clinical test for cardiac damage using a protein marker. Its stock price declined in reaction to an intervention by the Food and Drug Administration. This provided an entry point for the Fund and has reportedly led to acquisition interest among a number of parties. Outlook Over the last two years U.S. businesses reacted to economic uncertainty and a lack of clarity with respect to a number of Federal regulations and laws by reigning in hiring and cautiously undertaking new capital projects. This, in turn, slowed the pace of economic recovery. As the November mid-term elections neared, we believe that the prospect of a change in the composition of Congress positively influenced the business outlook and contributed to improved performance by equity markets. Election results prompted a bipartisan compromise within Congress and with the Obama Administration that extends the Bush era tax rates and provides further fiscal stimulus in the form of (1) lengthening the period for collecting unemployment benefits, (2) imposing a 2% tax holiday on Social Security payroll taxes, and (3) accelerating depreciation on capital goods purchased in 2011 and 2012. The added stimulus and clarity on tax policy for the next two years enhanced the economic outlook for 2011 and supported strong fourth quarter results for U.S. equity markets. The new fiscal stimulus legislation set forth in December 2010 is expected to add an increment of 0.5% to 1.0% to real GDP in 2011. An improved economic environment is supportive of corporate earnings growth in 2011 with forecasted earnings for the S&P 500® Index of approximately $95 per share for an estimated price earnings ratio of 13.4. In an interest rate environment where the yield on the 10-year Treasury is below 4%, this price earnings ratio is attractiveand also suggests valuation support for the equity markets in 2011. Even though the economy has transitioned successfully to a recovery phase there are a greater than normal number of significant risks for the equity markets. Outside the U.S., the eurozone is attempting to contain a sovereign debt crisis which is intertwined with issues of banking solvency in a number of European countries. Implementation of anti-inflation policies in China could slow its economy and harm the U.S. economy. In the U.S., expanding budget deficits and quantitative easing are supportive of economic activity in the near term, but they increase the risk of higher future long-term interest rates. Current Federal debt outstanding is nearly equal to nominal GDP, a level viewed by many economists as dangerous since an increase in interest rates can cause interest payments to exceed growth in nominal GDP, whichwould reduce funds available for capital projects that foster economic growth. The Federal government needs to enact a plan within the next few years that will 5 restrain the growth of the Federal debt. The Fed’s balance sheet is being expanded by $2 trillion through quantitative easing - $1.45 trillion from its effort to supply liquidity during the financial crisis and $600 billion currently to support the economy. The Fed must raise interest rates on reserves or shrink its balance sheet in a timely manner to avoid higher inflation expectations and long-term interest rates. At present, the Federal government and the Fed are “kicking the can down the road” hoping their actions will stimulate enough economic growth to enable Federal and state governments and consumers to service their debt burdens and avoid actual or de facto default. We are hopeful that the Federal government and the Fed will handle the transition from highly simulative policies successfully. In the meantime, the portfolios of both Funds are positioned with attractive company holdings that should benefit from an improving economy. Sincerely, Edmund H. Nicklin, Jr. Andrew J. Knuth The discussions included in this shareholder report may contain certain forward-looking statements about the factors that may affect performance of the Funds in the future, including the portfolio managers’ outlook regarding economic, market, political, and other factors relevant to investment performance. These statements are based on the portfolio managers’ expectations concerning certain future events and their expected impact on the Funds, and are current only through the date on the cover of this report. Forward-looking statements are inherently uncertain and are not intended to predict the future performance of the Funds. Actual events may cause adjustments in the portfolio managers’ strategies from those currently expected to be employed, and the outlook of the portfolio managers is subject to change. Any opinions of the Portfolio Managers are intended as such and not as statements of fact requiring affirmations. 6 WESTPORT SELECT CAP FUND PORTFOLIO SUMMARY December 31, 2010 Portfolio Comments After outperforming its benchmark, the Russell 2000® Index ("Index"), in the first half of 2010 the Westport Select Cap Fund Class R shares finished the year 3.22 percentage points behind the Index. The two for-profit education companies in the Fund’s portfolio – DeVry, Inc.i and ITT Educational Services, Inc.i – experienced continued share price declines despite excellent financial results. The Department of Education is revamping the rules governing access to Title IV student loans. Investors are concerned that the rewritten rules, especially the one targeted at gainful employment, will either eliminate a critical number of programs or shrink student enrollments to levels that dramatically decrease for-profit school profitability. In 2010 there were excellent results from a large number of portfolio holdings. 20 of 33 stocks in the Westport Select Cap Fund's portfolioreturned more than the Index’s 26.86% return for 2010. The Fund’s best performing holding in 2010 was Baldor Electric Companyi with a return of 124% from its agreement to be acquired by ABB Ltd. Three other holdings recorded gains of more than 80% for the year: General Communications, Inc. – Class A sharesi (telecommunications); IPG Photonics Corp.i (fiber based lasers); and Ruby Tuesday, Inc.i (casual dining restaurants) appreciated 98%, 89% and 81%, respectively. The Index is segmented into10 industry sectors. Comparing these sectors in the Westport Select Cap Fund to those in the Index showed out-performance by Fund holdings in five sectors, underperformance in four and equality in one. The best relative performance occurred in the Health Care sector where returns benefitted from the acquisition of Psychiatric Solutions, Inc. (behavioral health facilities) by Universal Health Services, Inc.,i (acute hospitals and behavioral health facilities), both portfolio holdings. The cash acquisition provided a significant premium for the Fund’s Psychiatric Solutions, Inc. shares and the Fund also benefitted from the rise in the stock price of Universal Health Services, Inc.i which responded to expected earnings accretion from the acquisition. The worst relative performance was the Consumer Discretionary sector. Despite a number of excellent gains among sector companies, the share price declines for the two for-profit education companies caused sector results for the year to be negative. i References to specific securities, sectors and industries discussed herein are not recommendations to buy or sell the securities or investments, and the Fund may not necessarily hold these securities or investments today. 7 Representation of Portfolio Holdings December 31, 2010 The illustration below provides the industry allocations for the Westport Select Cap Fund. Industry Allocation (% of Net Assets) Industrial Specialty Products Consumer Products & Services Industrial Services Health Care Products & Services Business Products & Services Insurance Oil & Gas Producers Capital Goods Publishing Security Products & Services Other Holdings Cash & Cash Equivalents Total 8 Westport Select Cap Fund (WPSRX) – Portfolio Summary Average Annual Total Returnsi – December 31, 2010 Fund or Index One Year Five Years Ten Years Since Inceptionii Westport Select Cap Fund – Class R 23.64% 5.13% 6.45% 10.10% Russell 2000® Index 26.86% 4.47% 6.33% 5.94% Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Fund’s current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. Comparison of the Change in Value of a $10,000 Investment in the Westport Select Cap Fund - Class R and the Russell 2000®Index i The chart above represents the performance of the Class R shares only. Performance of the Class I shares may vary based on differences in expenses paid by shareholders in the different classes. The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Class I shares of the Westport Select Cap Fund commenced operations on February 16, 1998. For the total return and other information relating to Class I shares, see the Financial Highlights on page 22. ii The Class R shares of the Westport Select Cap Fund commenced operations on December 31, 1997. 9 WESTPORT FUND PORTFOLIO SUMMARY December 31, 2010 Portfolio Comments The Westport Fund’s primary benchmark, the Russell Midcap® Index ("Index")had a negative return of 1.95 percentage points for the first half of 2010 as markets reacted to slowing economic growth in the spring of 2010. The Federal Reserve embarked on a second round of quantitative easing in November 2010 to support economic growth. The added liquidity led to a return of 25.48% for the Index for 2010, the result of a 28.12% return in the second half of 2010 supported by strong gains from volatile shares. The stocks of some of the “good” businesses that characterize the Westport Fund’s portfolio holdings did not keep pace in this time frame, although the return on Class R shares was 25.36% for the second half of 2010and 20.06% for the year. The Fund’s return exceeded that of the Lipper Multi-Cap Core Index by 3.43 percentage points for the year. Portfolio holdings of the Westport Fund recorded excellent results in 2010 with only5 of46 holdings recording negative returns for a combined loss of 1.8 percentage points. The only meaningful negative contribution to 2010 results was Lender Processing Services, Inc.i (a mortgage processor), which decreased portfolio results by 0.9 percentage points. There were five portfolio holdings that individually contributed more than 1 percentage point to the Fund's 2010 performance: Pall Corporationi (filter technology), Precision Castparts Corp.i (metal components), FMC Corp.i (agricultural products and chemicals), Varian Medical Systems, Inc.i (radiation equipment) and Baldor Electric Companyi (electric motors). The Index is comprised of10 industry sectors. Comparing the Index sector returns to those of the Westport Fund showed the Fund’s portfolio holdings outperformed in five sectors and underperformed in five. The best relative performance occurred in the Materials and Processing sector where all five component companies recorded strong double digit returns. The worst relative performance was within the Consumer Discretionary sector where results were hurt by the Fund’s meaningful underweighting in this sector relative to the Index. i References to specific securities, sectors and industries discussed herein are not recommendations to buy or sell the securities or investments, and the Fund may not necessarily hold these securities or investments today. 10 Representation of Portfolio Holdings December 31, 2010 The illustration below provides the industry allocations for the Westport Fund. Industry Allocation (% of Net Assets) Industrial Specialty Products Business Products & Services Oil & Gas Producers Chemicals Consumer Products & Services Medical Products & Services Health Care Products & Services Industrial Services Capital Goods Insurance Other Holdings Cash & Cash Equivalents Total 11 Westport Fund (WPFRX) – Portfolio Summary Average Annual Total Returnsi – December 31, 2010 Fund or Index One Year Five Years Ten Yearsii Since Inceptionii,iii Westport Fund – Class R 20.06% 7.34% 7.59% 10.59% Russell Midcap® Index 25.48% 4.66% 6.54% 7.80% Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Funds’ current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. Comparison of the Change in Value of a $10,000 Investment in the Westport Fund - Class R and the Russell Midcap®Index i The chart above represents the performance of the Class R shares only. Performance of the Class I shares may vary based on differences in expenses paid by shareholders in the different classes. The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Class I shares of the Westport Fund commenced operations on February 9, 2001. For total return and other information relating to Class I shares of the Westport Fund, see the Financial Highlights on page 24. ii Performance of the Class R shares reflects certain waivers and expense reimbursements. Without such waivers and expense reimbursements, performance would have been lower. iii The Class R shares of the Westport Fund commenced operations on December 31, 1997. 12 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS December 31, 2010 COMMON STOCKS — 98.0% Shares Market Value Business Products & Services — 9.6% Arbitron, Inc. $ CACI International, Inc.(a) JDA Software Group, Inc.(a) Parametric Technology Corp.(a) Synopsys, Inc.(a) Capital Goods — 5.4% Baldor Electric Company Communications Equipment & Services — 1.1% General Communication, Inc. - Class A(a) Consumer Products & Services — 18.0% Big Lots, Inc.(a) Carter's, Inc.(a) Darden Restaurants, Inc. Del Monte Foods Company Orient-Express Hotels Ltd. - Class A(a) Ruby Tuesday, Inc.(a) Saks, Inc.(a) Talbots, Inc.(a) Health Care Products & Services — 9.8% Universal Health Services, Inc. - Class B Industrial Services — 11.5% DeVry, Inc. ITT Educational Services, Inc.(a) Industrial Specialty Products — 18.9% Charles River Laboratories International, Inc.(a) FEI Company(a) IPG Photonics Corp.(a) Precision Castparts Corp. QLogic Corp.(a) Rogers Corp.(a) 13 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS (Continued) December 31, 2010 COMMON STOCKS — 98.0% (Continued) Shares Market Value Insurance — 8.2% Arthur J. Gallagher & Company $ Brown & Brown, Inc. Willis Group Holdings plc Medical Products & Services — 1.6% Kinetic Concepts, Inc.(a) Oil & Gas Producers — 8.2% Forest Oil Corp.(a) Plains Exploration & Production Company(a) Stone Energy Corp.(a) Publishing — 3.1% John Wiley & Sons, Inc. Security Products & Services — 2.6% Checkpoint Systems, Inc.(a) TOTAL COMMON STOCKS (Cost $438,143,993) $ MONEY MARKETS — 2.1% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $17,704,672) $ TOTAL INVESTMENT SECURITIES — 100.1% (Cost $455,848,665) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (0.1)% ) NET ASSETS — 100.0% $ (a) Non-income producing security. See accompanying notes to financial statements. 14 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS December 31, 2010 COMMON STOCKS — 92.8% Shares Market Value Banks & Thrifts — 2.7% Cullen/Frost Bankers, Inc. $ State Street Corp. SunTrust Banks, Inc. WSFS Financial Corp. Broadcasting/Cable TV/Advertising — 0.6% Interpublic Group of Companies, Inc.(a) Business Products & Services — 14.1% CA, Inc. CACI International, Inc.(a) Lender Processing Services, Inc. Parametric Technology Corp.(a) Synopsys, Inc.(a) Teradata Corp.(a) Capital Goods — 3.1% Baldor Electric Company Chemicals — 10.0% Air Products and Chemicals, Inc. FMC Corp. Praxair, Inc. Consumer Products & Services — 9.1% American Eagle Outfitters, Inc. Del Monte Foods Company Dr. Pepper Snapple Group, Inc. McCormick & Company, Inc. Engineering & Consulting — 1.7% Chicago Bridge & Iron Company N.V.(a) Health Care Products & Services — 5.2% CVS/Caremark Corp. Laboratory Corporation of America Holdings(a) Universal Health Services, Inc. - Class B 15 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS (Continued) December 31, 2010 COMMON STOCKS — 92.8% (Continued) Shares Market Value Industrial Services — 3.2% Republic Services, Inc. $ Industrial Specialty Products — 16.0% Amphenol Corp. Charles River Laboratories International, Inc.(a) FEI Company(a) International Rectifier Corp.(a) Pall Corp. Precision Castparts Corp. Texas Instruments, Inc. W.W. Grainger, Inc. Insurance — 2.8% Brown & Brown, Inc. Willis Group Holdings plc Medical Products & Services — 8.2% Abbott Laboratories Beckman Coulter, Inc. Kinetic Concepts, Inc.(a) Varian Medical Systems, Inc.(a) Oil & Gas Producers — 12.0% Anadarko Petroleum Corp. EOG Resources, Inc. Forest Oil Corp.(a) Plains Exploration & Production Company(a) Stone Energy Corp.(a) Transportation — 2.0% FedEx Corp. Utilities — 1.8% Entergy Corp. Other(b) — 0.3% TOTAL COMMON STOCKS (Cost $245,967,107) $ 16 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS (Continued) December 31, 2010 MONEY MARKETS — 8.3% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $29,529,879) $ TOTAL INVESTMENT SECURITIES — 101.1% (Cost $275,496,986) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (1.1)% ) NET ASSETS — 100.0% $ (a) Non-income producing security. (b) "Other" category includes all issues that are not disclosed separately in the Portfolio of Investments. See accompanying notes to financial statements. 17 THE WESTPORT FUNDS STATEMENTS OF ASSETS AND LIABILITIES December 31, 2010 Westport Select Cap Fund Westport Fund ASSETS Investment securities: At acquisition cost $ $ At market value (Note 2) $ $ Dividends and interest receivable Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable for securities purchased — Payable to Adviser (Note 4) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net realized loss from security transactions ) ) Net unrealized appreciation on investments Net assets $ $ PRICING OF CLASS R SHARES Net assets attributable to Class R shares $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) (Note 5) Net asset value, offering price and redemption price per share (Note 2) $ $ PRICING OF CLASS I SHARES Net assets attributable to Class I shares $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) (Note 5) Net asset value, offering price and redemption price per share (Note 2) $ $ See accompanying notes to financial statements. 18 THE WESTPORT FUNDS STATEMENTS OF OPERATIONS For the Year Ended December 31, 2010 Westport Select Cap Fund Westport Fund INVESTMENT INCOME Dividends $ $ Interest TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 4) Shareholder servicing fees, Class R (Note 4) Transfer agent fees, Class R (Note 4) Administration and accounting services fees (Note 4) Transfer agent fees, Class I (Note 4) Professional fees Shareholder reporting costs Registration fees, Class I Registration fees, Class R Compliance fees and expenses Trustees' fees and expenses Insurance expense Custodian fees Other expenses TOTAL EXPENSES NET INVESTMENT LOSS ) ) REALIZED AND UNREALIZED GAINS/(LOSSES) ON INVESTMENTS Net realized losses from security transactions ) ) Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ See accompanying notes to financial statements. 19 THE WESTPORT FUNDS STATEMENTS OF CHANGES IN NET ASSETS Westport Select Cap Fund Westport Fund For the Year Ended December 31, For the Year Ended December 31, For the Year Ended December 31, For the Year Ended December 31, FROM OPERATIONS: Net investment loss $ ) $ ) $ ) $ ) Net realized gains (losses) from security transactions ) ) ) Net change in unrealized appreciation/depreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS: From realized gains, Class R — ) — — From realized gains, Class I — ) — — Decrease in net assets from distributions to shareholders — ) — — FROM CAPITAL SHARE TRANSACTIONS: CLASS R Proceeds from shares sold Reinvested dividends — — — Payments for shares redeemed ) Net increase (decrease) in net assets from Class R share transactions ) CLASS I Proceeds from shares sold Reinvested dividends — — — Payments for shares redeemed ) Net increase (decrease) in net assets from Class I share transactions ) Net increase (decrease) in net assets from capital share transactions ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of year End of year $ See accompanying notes to financial statements. 20 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Year Class R For the Year Ended December 31, For the Year Ended December 31, For the Year Ended December 31, For the Year Ended December 31, For the Year Ended December 31, Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income (loss) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions: From net investment income — — — ) ) From net realized gains — ) — ) ) From return of capital — ) Total distributions — ) — ) ) Net asset value at end of year $ Total Return % % )% % % Net assets at end of year (000's) $ Ratio of net expenses to average net assets % Ratio of net investment income (loss) to average net assets )% )% )% % % Portfolio turnover rate 13
